Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification sets forth pump conduit 14 on page 4 but such is not found in any of the drawings. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-9, 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4678041 to Staudinger in view of US 9151377 to Weber et al. (“Weber”) in further view of US 20080217867 to Kato et al. (“Kato”).
Regarding claim 1, Staudinger discloses a first axle shaft including a first conduit (see col. 6, line 37: “fluid pipe 59, the pipes 59 being situated within the drving axles 2 to 5”); a second axle shaft including a second conduit (wherein the first is the right side of axle 5 and the second is the left side of axle 5 where the axles appear to connect to a differential as evident form Fig. 6). Examiner takes official notice that it would have been obvious to one of ordinary skill in the art to incorporate a differential to connect the driving axles together as apparently, though not explicitly shown, in Fig. 6, with the motivation of preventing wheel slippage when the vehicle is turning. Staudinger shows (Fig. 6), at least schematically, fluid piping coextensive with the driving axles from one end to the other with such Staudinger does not disclose any details of the differential such that the conduits are in fluid communication with each other through a chamber of the differential. Staudinger also does not disclose that the fluid piping necessarily goes through the differential or around it. Weber discloses fluid conduits extending from one axle to the other (e.g. see Fig. 8) with a first conduit 148 and a second conduit 150 each extending into a chamber of a differential housing (as evident from Fig. 8). It would have been obvious to one of ordinary skill in the art to incorporate Weber’s teaching of sending fluid conduits into a chamber of the differential housing with the motivation of protecting the conduits from exterior environmental hazards and damage. Weber does not disclose that the chamber is sealed such that it would make sense to incorporate the conduits of Weber into that of Staudinger. Kato discloses a sealing structure for a casing (e.g. see Fig. 21) which functions to bridge coextensive fluid conduits together. It would have been obvious to one of ordinary skill in the art to incorporate the sealing structure of Kato into the differential of Staudinger as modified by Weber with the motivation of preventing damage to the internal components of the differential from pressurized fluid and to maintain pressure within the fluid conduits as the fluid traverses across the longitudinal centerline of the vehicle. 
Regarding claim 3, Staudinger in view of Weber and Kato discloses the assembly of claim 1 further comprising a seal assembly at least partially defining the chamber (as evident from Fig. 21 with the entire structure between 721 and 711 being the seal assembly). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation set forth above in claim 1. 
Regarding claim 4, Staudinger in view of Weber and Kato discloses the assembly of claim 1 with the chamber disposed entirely within the differential (as evident from the disposition of conduits in Weber). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation set forth above in claim 1.
Regarding claim 5, Staudinger in view of Weber and Kato discloses the assembly of claim 1 with the first and second conduits aligned (as schematically shown in Staudinger and shown in more detail in Weber consistent with the mapping of Weber in claim 1). It would have been obvious, to the extent such is not shown in Staudinger, to one of ordinary skill in the art to incorporate such from Weber with the same motivation set forth above in claim 1.
Regarding claim 8, Staudinger in view of Weber and Kato discloses the assembly of claim 1 wherein the first conduit is concentric with the first axle shaft and the second conduit is concentric with the second axle shaft (as such is described in col. 6, ln 37 and shown in Fig. 6 as a hollow axle drive shaft and a piping, therein satisfying these limitations). 
Regarding claim 9, Staudinger in view of Weber and Kato discloses the assembly of claim 1 wherein the chamber is at least partially disposed between an inboard end of the first axle shaft and an inboard end of the second axle shaft (in view of the modifications above). It would have been obvious, to the extent such is not shown in Staudinger, to one of ordinary skill in the art to incorporate such from Weber with the same motivation set forth above in claim 1.
Regarding claim 12, Staudinger in view of Weber and Kato discloses the assembly of claim 3 wherein the seal assembly is disposed radially out from an inboard end of the first conduit and radially out from an inboard end of the second conduit (as evident from Fig. 21 of Kato, the flared ends of the seal assembly are radially out of the ends of the conduits). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation set forth above in claim 1.
Regarding claim 13, Staudinger in view of Weber and Kato discloses the assembly of claim 3 wherein the seal assembly has a wall portion that is concertinaed (as evident from Fig. 21, with 734 collapsing in and extending out across its axial length). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation set forth above in claim 1.
Regarding claim 14, Staudinger in view of Weber and Kato discloses the assembly of claim 3 wherein the seal assembly has a wall portion 734 and an annular sealing member 744 (disclosed as a tubular sealing member) attached to the wall portion (as evident from Fig. 21). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation set forth above in claim 1.
Regarding claim 18, Staudinger in view of Weber and Kato discloses the assembly in claim 1 with such incorporated into a tire inflation system 55 (of Staudinger).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudinger in view of Weber and Kato in further view of US Patent Application Publication 20150285296 to Simon et al. (“Simon”).
Regarding claim 11, Staudinger in view of Weber and Kato discloses the assembly of claim 3 wherein the sealing assembly is in sealing contact with an inboard facing end surface of the first conduct and the second conduit (with each conduit represented by 711, 721). However, these teachings do not correspond the shafts bridged together with the seal. Simon discloses a hollow axle shaft 10 with ends configured to be received in a differential (see page 2, left col., ln 3-5; see Fig. 1, 2). In view of the teachings of Staudinger of a hollow axle communicating fluid from one wheel to another, with a differential therebetwee, and Weber’s teaching of sending a fluid passage through the differential, and Kato’s teaching of bridging adjacent fluid paths with a seal, it would have been obvious to one of ordinary skill to incorporate such from Simon with the motivation of eliminating the need for extra passages / conduits doing the bridging between the left and right driving axles. In other words, the fluid would transmit directly from axle to axle by way of the seal of Kato. 

Claims 2, 6-7, 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudinger in view of Weber and Kato in further view of US Patent Application Publication 20160152100 to Berkness et al. (“Berkness”).
Regarding claim 2, Staudinger in view of Weber and Kato discloses the assembly of claim 1 with air going from the axles to the wheels and eventually filling a volume in a tire (col. 6, ln 34-36) but does not disclose any details of an axle housing such that it is secured to the first axle shaft with a hub rotatably disposed on the housing. Berkness discloses a hub 20 attached to a flanged end 18 of a drive axle 16 with the hub rotatably disposed on an axle housing 14 (see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing a secure interface between the drive axle and the wheel while enabling fluid to pass thereto. 
Regarding claims 6 and 7, Staudinger in view of Weber and Kato discloses the assembly of claim 1 wherein the first/second conduit extends from the differential to an end of its respective axle shaft (as evident from Fig. 6 of Staudinger), but there is no structure of the shaft provided in Staudinger such that the axle shaft has a flanged end. Berkness discloses a flanged end 18 of a drive axle 16 (see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing a secure interface between the drive axle and the wheel while enabling fluid to pass thereto.

Regarding claim 10, Staudinger in view of Weber, Kato, and Berkness discloses the assembly of claim 2 further comprising a second wheel and tire with pressurized fluid but no explicit teaching of a second hub and axle housing as set forth in claim 2. It would have been obvious to one of ordinary skill in the art to incorporate such for the opposing wheel of Staudinger with the same reasons as set forth for the wheel described in claim 2. 
Regarding claim 15, Staudinger in view of Weber, Kato, and Berkness discloses the axle assembly set forth therein in the same manner as set forth for claim 10 which depends from claim 2 and then claim 1 with the same motivations provided for each of these claims. 
Regarding claim 16, Staudinger in view of Weber, Kato, and Berkness discloses the axle assembly of claim 15 with the seal assembly provided within the differential (in view of the modifications above, particularly as evident from the disposition of conduits in Weber). It would have been obvious, to the extent such is not shown in Staudinger, to one of ordinary skill in the art to incorporate such from Weber with the same motivation set forth above in claim 1. 
Regarding claim 17, Staudinger in view of Weber, Kato, and Berkness discloses the axle assembly of claim 16 with the seal being disposed between the axle shafts (in view of the modifications above, particularly as evident from the disposition of conduits in Weber). It would have been obvious, to the extent such is not shown in Staudinger, to one of ordinary skill in the art to incorporate such from Weber with the same motivation set forth above in claim 1.
Other Prior Art
Examiner cites US 2579048 as providing a hosed pressurized fluid system traversing the chassis of a vehicle; US 8109000 providing a differential with hollow axle tubings extending into the differential therein capable of housing fluid lines. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617